Exhibit SUBSIDIARIES A.DOMESTIC SUBSIDIARIES Name Jurisdiction of Incorporation (1) THL – SC Bedding Company Delaware (2) Simmons Bedding Company Delaware (3) The Simmons Manufacturing Co., LLC Delaware (4) Windsor Bedding Co., LLC Delaware (5) World of Sleep Outlets, LLC Delaware (6) Simmons Contract Sales, LLC Delaware (7) Dreamwell, Ltd. Nevada (8) Simmons Capital Management, LLC Nevada (9) Simmons Export Co. Delaware B.FOREIGN SUBSIDIARIES Name Jurisdiction of Incorporation (1) Revezbien Establishment Liechtenstein (2) SCI Bedding ULC Nova Scotia (3) Simmons Canada Inc. Ontario (4) Simmons Canadian Bedding Inc. Nova Scotia (5) Simmons Caribbean Bedding, Inc. Puerto Rico (6) SCI Financing LP Ontario (7) Simmons Admin, Inc. Nova Scotia
